I would like to congratulate Ambassador Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. Indonesia stands ready to contribute to the success of the Assembly at this session. I would also like to extend my appreciation to Ms. Maria Fernanda Espinosa Garces, who presided over and led the seventy-third session. On this occasion, I would like to convey five points.
First, I want to underline the importance of multilateralism, which is closely related to the theme of this year’s session. The United Nations is a result of multilateralism. The success of its mission will be determined by how the Organization is able to strengthen multilateralism to achieve global peace and prosperity. We live in a world of increasingly complex and serious challenges. At times like this, we must all unite and stand together to strengthen multilateralism. No country, big or small, will be able to solve those challenges alone.
For that, we have to work together. We must share our responsibilities. That is what multilateralism is all about, and that is its essence. For more than seven decades, multilateralism has saved us from the tragedy of a world war. It has also delivered economic prosperity and unprecedented technological advances to the world. Indonesia believes that the world will become more stable, peaceful and prosperous by upholding multilateral values. We also believe that only by reinforcing multilateralism can the United Nations fulfil its obligations to maintain world peace and security, realize development and protect the human rights of all.
Secondly, I want to convey the importance of maintaining world peace. Seventy-four years ago, we agreed to establish the United Nations because we wanted to achieve world peace. Here let me cite the opening of the Preamble to the Charter of the United Nations: “[...] to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind.”
War and conflict have always brought misery to humankind, in particular women and children. War and conflict have destroyed years of development, ruined infrastructure and disrupted economic activity, education and the provision of health care. In short, war and conflict will destroy our hope of achieving all of the Sustainable Development Goals (SDGs).
We are all concerned about the ongoing wars and conflicts in the world. Old ones remain unresolved, while new ones are arising, including in the Middle East. The attacks that have wrecked civilian facilities and infrastructure in the Middle East not only threaten peace and stability in the region, they also steal the hopes and futures of the communities affected, particularly women and children. Peace in the Middle East will be possible only if we resolve the issue of Palestine. We will not give up on a settlement to the conflict based on a two-State solution, and the international community must unite to find that solution. At the same time, I also urge the establishment of a united Palestine. Unity is the basis of the Palestinian struggle. Without unity, the struggle will only drain our energy and will never be won.
When we talk about peace it is important to be grateful for our peacekeepers. Indonesia pays a lot of attention to its peacekeeping forces. Among other things, that commitment was realized when we became one of the largest personnel contributors to United Nations peacekeeping forces. The challenges that our peacekeepers face are becoming ever more complex. They must therefore be well prepared in order to properly perform their task. Deployment preparation should be better managed, including by ensuring that peacekeepers master soft skills.
We also see the need to strengthen female peacekeepers. Indonesia therefore supports efforts to improve women’s involvement in peacekeeping forces. Indonesia is actively contributing to tackling the issue of women and peace and security. This year, for the first time, we hosted regional training on women and peace and security in order to strengthen the role of women in the peace and mediation process. Women are agents of peace. Indonesia is also active in providing capacity-building to women, including female refugees in Palestine and Afghanistan.
Thirdly, I want to convey the importance of strengthening regionalism and sustainable regionalism. The stability, peace and prosperity of regions are the building blocks for achieving world peace. We must therefore strengthen our regional institutions. For more than five decades, Indonesia, along with other countries of the Association of Southeast Asian Nations (ASEAN), has cultivated a culture of dialogue, cooperation and peaceful settlement of disputes in South-East Asia. We want to reinforce and expand this culture, including within the Indo-Pacific region. ASEAN wants to see a peaceful, stable and prosperous Indo-Pacific region. In that context, ASEAN leaders adopted the ASEAN Outlook on the Indo-Pacific in June. The Outlook will be a guideline for ASEAN to develop cooperation with countries in the Indo-Pacific region.
Fourthly, I want to highlight the importance of working together to achieve the SDGs by 2030. Our hard-earned peace will not be sustainable without improvement in global development. We have only 11 years left to achieve the SDGs. Although we have been making headway on some goals, we still have plenty of work to do. Many countries have a limited capacity to achieve the SDGs in areas such as education, health and women’s empowerment, for example. Global partnerships must therefore be reinforced.
Indonesia is striving hard to achieve the SDGs. The expansion of access to education and universal health care continues, particularly for those affected by poverty. Infrastructure development in rural and suburban areas has multiplied. We have to support those afflicted by poverty and the less advantaged. Thankfully, signs of improvement have been apparent. Last year, for example, poverty figures dropped to single digits for the first time in Indonesian history. We have also experienced a narrowing in inequality; our assessment on the Gini index of income inequality is down from 0.414 to just 0.384. A total of 223 million Indonesian have access to national health insurance and approximately 18 million school-age children receive financial student assistance.
Indonesia does not work solely for the good of Indonesia. We continue to strengthen our development partnerships with friendly countries, including in Asia and Africa. This year Indonesia held two events aimed at strengthening development partnerships with the Pacific region, the Indonesia-South Pacific Forum, in Jakarta, and the Pacific Exposition, in Auckland. Those events ushered in a new era of Indonesian partnerships with countries in the Pacific, which we refer to as the Pacific elevation. Going forward, the partnership between Indonesia and the Pacific will be more strategic and structured.
Indonesia is also strengthening its development partnership with Africa. After holding the Indonesia-Africa Forum last year, this year Indonesia is focusing on infrastructure cooperation through the Indonesia-Africa Infrastructure Dialogue. With their various challenges and characteristics, Indonesia is willing to advance and grow together with friendly nations in the Pacific and Africa.
The fifth and final point that I would like to raise is the importance of upholding the Charter of the United Nations. The principles and values of the Charter must be respected by every country. As we mark the seventy-fourth anniversary of the United Nations, Indonesia is concerned about the fact that many Charter commitments remain unimplemented or even breached by Member States, such as the commitment to respecting the sovereignty of other countries. Respect for sovereignty is a fundamental commitment and the principle that underpins relations among nations. It must and should be respected. Indonesia’s foreign policy position is clear. While Indonesia will always respect the sovereignty of other countries, it also expects other countries to respect its sovereignty and territorial integrity. Relationships among nations must be based on mutual respect.
Finally, I am putting forward Indonesia’s candidacy for the Human Rights Council for the 2020-2022 period. As one of the founding countries of the Human Rights Council, Indonesia is deeply committed to promoting and advancing human rights through dialogue and international cooperation. We are working actively to strengthen ASEAN’s human rights mechanisms through the ASEAN Intergovernmental Commission on Human Rights. In the Organization of Islamic Cooperation,
Indonesia is also actively encouraging the strengthening of the Independent Permanent Commission for Human Rights. By championing the motto “a true partner for democracy, development and social justice”, Indonesia wants to be a true partner in advancing and protecting human rights for all.
In closing, I would like to once again emphasize that today we need a commitment to the values of multilateralism more than ever. Indonesia is firmly convinced that many countries still cherish that belief. Let us build a global coalition in support of multilateralism for a more peaceful, stable and prosperous world. Indonesia is ready to lead and become part of such a coalition. To cite a famous African proverb, “If you want to go fast, go alone. If you want to go far, go together.”
